Title: To James Madison from Joseph Jones, 2 March 1792
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredg. 2d. Mar: 1792.
I have recd. your letter of the 21st. last month and thank you for the communications it contains. Unquestionably the Secretary of State would have been a preferable arrangemt. to the one provided for by the act in case of a vacancy in the Executive office—whatever may be said in favor of the pro. tem. president of the Senate or Speaker of the H. R. as Officers (and it will be difficult to satisfy an indifferent mind they could have been contemplated by the framers of the Constitution) the incompatibility of Executing the Legislative and Executive functions by the same person, would, I should have thought, have silenced the advocates for them in preference to the other—besides the Secretary of State (let him be who he may) from the nature and duties of his Office must be the best qualified and the fitest person to discharge the pro. tem: duties of the Executive office untill the constitutional mode shall supply the vacancy. In this as in a variety of other instances we discover the old spirit appearing which often stalked forth under the former government, locality and discordant interests and views. Our new system like all parchment securities cannot defend us agt. the attacks of artfull and designing men—words specifying powers given tho’ commonly well understood to serve particular purposes are but too often strangely twisted and tortured into meanings they were not conceived to bear, but general words is an open field for those Cavillers, where they may range at large and say and do what they please, under the ambiguity of language—unfortunately our new paper security is in some parts exposed to these attacks and will be found a flimsy defence agt. measures supported by a powerfull party interest. I understand the Pt. sanctioned the plan of defence which required 3000 additional regulars for the ensuing Campaign. I have so thorough a dependence on his Judt. in military arrangements and plans, that I cannot suppose the measure a bad one—what the extent of his views are I know not, but I should have thought 2000 regulars properly equipt and trained, aided by as many good militia from the frontier Country armed with rifles chiefly, with a proportionate body of horsemen wod. have made war on the Indians with more success than raw regulars unused to the Indian warfare—these to make sudden and unexpected movements in such divisions and directions as the service might require. Last year every thing we meditated doing and every thing we attempted as well as our force was generally known and indeed published in some of the Newspapers. After all much will depend on the person to command and I fear the consequences shod. the same be continued, altho’ he possesses mental powers he wants bodily strength and activity for enterprise in that Country and I am told he is by no means a popular man among our people. If we beat the Indians it will be done by riflemen and horsemen and to induce the militia to turn out the man should at least possess their Confidence as well as the qualities of a Soldier. Our Financier has excited among our people a rage for speculation and by his plans has furnished them ample food to gratify their appetites and seems to pursue the same course in some late propositions. I should like his measures better if they were calculated to pay off rather than accumulate debt. Very truly I am yr. friend & Servt.
Jos: Jones
